JUDGMENT

EATON, Judge:
Upon consideration of the Revised Determination on Remand (“Remand Results”) filed by the United States Department of Labor (the “Department”) pursuant to the Court’s second remand; upon Plaintiffs’ written comments stating that they are satisfied with the Remand Results, the Department’s Status Report, and the Department’s Supplemental Status Report; upon all other papers filed herein; and upon due deliberation, it is hereby
ORDERED that the Remand Results are sustained in all respects.